Title: Report on the Petition of Jabez Champlin, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an Order of the House of Representatives of the 2nd July 1790 the Petition of Jabez Champlin of Rhode Island, thereupon respectfully Reports—
That the Claim of the petitioner, being for a Certain balance remaining due to him from the United States on a draft of the late Qr Mr General upon the receiver of Continental Taxes for the State of Rhode Island, admits of an Adjustment at the Treasury, and is understood to be in a train of Settlement.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

